Citation Nr: 0617215	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to a compensable evaluation for malaria.  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.  The veteran participated in the capture and 
defense of Guadalcanal, Cape Gloucester and the Palau 
Islands.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

At his videoconference hearing before the undersigned 
Veterans Law Judge in February 2006, the veteran withdrew his 
appeal as to all issues except a compensable rating for 
malaria.  (T-2,3); 38 C.F.R. § 20.204 (2005).  


FINDINGS OF FACT

The evidence does not demonstrate the veteran has active 
malaria or any residuals of malaria.  There is no evidence 
which demonstrates liver or spleen damage, anemia, or 
moderate disability related to the veteran's service 
connected malaria.  


CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for VA benefits in August 2001.  
The RO sent the veteran a letter in December 2003.  The 
letter explained what the evidence must show to support his 
claim and how VA could assist in obtaining evidence.  The RO 
arranged for the veteran to be examined to determine if he 
had any current residuals of malaria in February 2004.  The 
RO denied his claims in a March 2004 rating decision.  A 
statement of the case was issued to the veteran in July 2004.  
A letter was sent to the veteran in September 2004 explaining 
what the RO still needed from the veteran.  Supplemental 
statements of the case was issued in June 2005 and January 
2006.  The veteran and his spouse appeared and gave testimony 
at a videoconference hearing in February 2006.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Malaria: As active disease is rated as 100 percent disabling.  
Note: The diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2005).  

Factual Background and Analysis.  Service connection for 
malaria was granted in a February 1947 rating decision.  The 
veteran contends he currently has polycythemia, breathing 
difficulties, increased sweating, a skin disorder and an eye 
disorder as a result of the treatment he received for his 
service-connected malaria.  Specifically, he believes the 
quinine administered for treating his malaria caused his 
claimed symptoms.  

The veteran's spouse submitted a letter in January 2004.  She 
reported the veteran's eyes were almost swollen shut when he 
woke up.  He had trouble breathing.  He described his vision 
as seeing or looking through a veil.  

VA examinations were conducted in February 2004.  The veteran 
reported being short of breath on exertion.  He had a history 
of phlebotomy, because of polycythemia.  The VA examiner 
stated there was no current evidence or any hemic disorder 
from a clinical or laboratory point of view.  In his opinion, 
polycythemia rubar was not a complication of malaria.  
Cinchonism was a complication of the use of quinine but 
polycythemia was not part of that syndrome.  

The VA examination for infectious disease noted the veteran 
was diagnosed with malaria in 1942.  He was treated with 
quinine and Atabrine.  The VA examiner noted there was no 
evidence of any exacerbations and no current symptoms.  No 
other organs were involved including the respiratory and 
cardiovascular systems.  There was no present evidence or 
malaria, either clinically or on blood and laboratory test.  
The malaria smear found no blood parasites.  No malarial 
forms were present.  

The veteran submitted articles from the Internet with the 
information about malaria and  the possible side effects of 
quinine.  They included difficulty breathing, vision 
problems, a rash, fever and stomach pain.  

The veteran and his spouse appeared and gave testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge in February 2006.  

Any rating for active malaria requires a finding of active 
malaria diagnosed by VA from blood smears.  The regulations 
require confirmation of malarial parasites in blood smears to 
allow a compensable rating based upon relapses of malaria.  
After reviewing the claims folder, the Board found no 
acceptable evidence of any confirmation of malarial parasites 
in blood smears by VA during the rating period.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2005).  A compensable rating 
for malaria based on active disease is not warranted.  

Compensable ratings may also be assigned based on residuals 
of malaria.  The veteran has testified that he is debilitated 
as a result of his service-connected malaria.  The VA 
examination report in February 2004 found no organs were 
involved including the respiratory and cardiovascular 
systems.  No abnormality of either the spleen or liver was 
identified.  

The veteran is competent to report his symptoms such as 
fevers, malaise, etc.  A lay person is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His testimony and statements are not competent 
evidence that the veteran has residuals of his malaria.  

As the evidence does not demonstrate the veteran has 
residuals of his service-connected malaria, a compensable 
rating based on residual disability is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for malaria.  




ORDER

A compensable rating for malaria is denied.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


